Dismissed and Memorandum Opinion filed August 8, 2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00467-CR

                        RISPAH CHOMBAH, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 2151521

                 MEMORANDUM                      OPINION
      Appellant entered a plea of guilty to trespass. In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant to six
days’ confinement in county jail. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.



                                 PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2